PER CURIAM:
Michael Anthony Darby petitions for a ■writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that, on June 27, 2014, the district court granted the Government’s motion for summary judgment on Darby’s § 2255 motion except as to Darby’s claim that counsel was ineffective in failing to adequately advise him regarding a formal plea offer. The court ordered this claim be held in abeyance pending an evidentiary hearing. Accordingly, because the district court has recently acted on Darby’s § 2255 motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.